ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                 )
                                            )
Superior Maritime Services, Inc. and        )
 Pacific Maritime Freight, Inc. (d/b/a      )      ASBCA Nos. 58580, 58691
 Pacific Tugboat Services) Co-Venture       )
                                            )
Under Contract No. 000000-00-0-0000         )

APPEARANCE FOR THE APPELLANT:                      Clinton D. Hubbard, Esq.
                                                    Law Offices of Clinton D. Hubbard
                                                    San Diego, CA

APPEARANCES FOR THE GOVERNMENT:                    Ronald J. Borro, Esq.
                                                    Navy Chief Trial Attorney
                                                   Taylor N. Ferrell, Esq
                                                   Stephanie Cates-Harman, Esq.
                                                   Stephen L. Bacon, Esq.
                                                    Trial Attorneys
                                                   M. Lee Kristeller Johnson, Esq.
                                                    Assistant Counsel
                                                    NA VSUP Fleet Logistics Center
                                                    San Diego, CA

                                                  Raymond M. Saunders, Esq.
                                                   Army Chief Trial Attorney
                                                  MAJ Nancy J. Lewis, JA
                                                   Trial Attorney

                               ORDER OF DISMISSAL

      The parties have settled the referenced appeals. Accordingly, they are hereby
dismissed with prejudice.

      Dated: 22 April 2015


                                                ROBERT T. PEACOCK
                                                Administrative Judge
                                                Armed Services Board
                                                of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 58580, 58691, Appeals of Superior
Maritime Services, Inc. and Pacific Maritime Freight, Inc. (d/b/a Pacific Tugboat
Services) Co-Venture, rendered in conformance with the Board's Charter.

      Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                            2